This matter having been duly presented to the Court, on plaintiffs’ application for leave to appeal and for emergent temporary relief, and good cause appearing, it is ORDERED *197that plaintiffs’ motion for leave to appeal is granted; and it is further
ORDERED that the portion of the June 19, 1990 order of the Appellate Division that denied plaintiffs’ motion for stay and the temporary placement of Donata Bombieri in the Bancroft School’s Community Program for Adults with Challenging Behavior pending disposition of the accelerated appeal in the Appellate Division is summarily reversed; and it is further
ORDERED that plaintiffs’ motion for a limited remand to the Division of Developmental Disabilities for an expedited hearing is denied, without prejudice to plaintiffs’ renewal of that application in the Appellate Division.